Citation Nr: 0210487	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  00-06 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for polycystic kidney 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran had certified periods of active duty from 
February 1978 to April 1981, and from June 1989 to November 
1991.  Additional periods of active duty are indicated.

In September 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, denied, among 
others, the veteran's claim for service connection for 
polycystic kidney disease.  The RO subsequently confirmed its 
decision in January 2000 after considering additional 
evidence, and the veteran appealed to the Board of Veterans' 
Appeals (Board).  He testified at a hearing at the RO in 
September 2000 in support of his claim.  After reviewing his 
hearing testimony and the other evidence of record, the Board 
remanded his claim to the RO in July 2001 for further 
development and consideration.  The Board denied all of the 
other claims that he had appealed, however, and the RO since 
has continued to deny his claim for service connection for 
polycystic kidney disease too.  Therefore, this is the only 
remaining issue before the Board.


FINDING OF FACT

The most persuasive medical evidence of record indicates the 
veteran did not experience early, prodromal manifestations of 
his polycystic kidney disease while on active duty in the 
military or within one year after service; his kidney disease 
also has not been otherwise causally related to his military 
service, either.


CONCLUSION OF LAW

The veteran's polycystic kidney disease was not incurred in 
or aggravated during service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1153 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting a well-
grounded claim.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claim-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, obtaining a medical opinion.  The VCAA has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002), and the implementing regulations are found 
at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Since 
this change in law occurred during the pendency of this 
appeal, the veteran is entitled to have the VCAA considered 
when deciding his case because it provides procedural 
safeguards and protections to him that were not previously 
available.  See, e.g., Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

Here, though, the requirements of the VCAA have been 
satisfied.  The RO sent the veteran a letter in January 2001 
specifically apprising him of the VCAA and its legal 
implications-including insofar as the need for medical nexus 
evidence linking his polycystic kidney disease to his period 
of service in the military.  The RO also asked that he 
identify any additional medical records that needed to be 
obtained to support his claim and, once he did, the RO 
obtained all of the records that he mentioned.  This included 
medical records from River Oaks Hospital, Dr. Michael Albert, 
and in particular Dr. Charles H. Laney who had treated 
the veteran several times for the specific condition at 
issue.  The Board also more recently remanded this claim to 
the RO in July 2001 to obtain a medical opinion concerning 
the cause of the veteran's polycystic kidney disease, and the 
VA physician designated to provide the medical opinion 
submitted it in August 2001.  Aside from that, the rating 
decision appealed, the Statement of the Case (SOC), and the 
various Supplemental Statements of the Case (SSOCs) further 
apprised the veteran of the type of evidence needed to 
prevail-when explaining the reasons and bases for denying 
his claim.  The SOC and SSOCs also cited the governing laws 
and regulations, and the local hearing officer who conducted 
the veteran's September 2000 hearing also specifically 
advised the veteran to identify and/or submit a medical nexus 
opinion etiologically linking his polycystic kidney disease 
to his period of service in the military.  So in light of all 
of that, no further notification or assistance is required by 
the VCAA, and the Board may proceed to issue a decision in 
this appeal without fear of prejudicing the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

II.  Governing Laws and Regulations

Service connection may be granted for disability due to a 
disease contracted or an injury sustained while on active 
duty in the military, or for aggravation during service of a 
pre-existing condition.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306.  Cardiovascular-renal (kidney) 
disease will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If, after consideration of all of the relevant medical and 
other evidence, the Board determines the favorable evidence 
outweighs the unfavorable evidence-or that both are 
approximately evenly balanced, then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
his claim, his appeal must be denied.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


III.  Legal Analysis

As alluded to earlier, the Board remanded this claim to the 
RO in July 2001 for the specific purpose of obtaining a 
medical opinion indicating whether the onset of the veteran's 
polycystic kidney disease could be traced to his period of 
military service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
And prior to providing this medical opinion addressing this 
dispositive issue, the Board requested that the designated VA 
physician review the service medical records (SMRs), which 
contained findings including but not limited to:  gross 
hematuria with left-sided flank pain and a normal intravenous 
pyelogram (IVP) in December 1985; the development of 
hypertension in about April 1986 and its subsequent treatment 
course; and anemia attributed to unknown etiology, 
bleeding hemorrhoids and, in another opinion, to multiple 
blood donations.  By reviewing the SMRs and the other 
relevant evidence prior to giving the medical opinion, the 
designated VA physician would have a good factual foundation 
on which to base the opinion.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The VA physician designated to provide the necessary medical 
opinion submitted a report of his impressions of the case in 
August 2001.  He indicated that he had reviewed, not only the 
SMRs showing the positive findings mentioned above, but also 
the medical records obtained from Dr. Laney who believes 
there is a
cause-and-effect association between the veteran's polycystic 
kidney disease and his hypertension (which, incidentally, has 
been service connected).  Dr. Laney believes the service-
connected hypertension is secondary to the polycystic kidney 
disease and resultant renal failure-meaning that since the 
hypertension already has been service connected, then the 
polycystic kidney disease should be service connected, too, 
because it was first manifested while the veteran was in 
service.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  The VA physician who submitted 
his report in August 2001, however, concluded that no such 
causal relationship exists in this particular instance.

In explaining the clinical basis for his unfavorable medical 
opinion, the VA physician indicated that he had discussed the 
findings of this case with a staff nephrologist, who felt 
that in light of the normal IVP in 1985 it would be 
"highly unlikely" that gross hematuria resulting in anemia 
or hypertension or anemia of chronic renal disease would be 
the results of polycystic kidney disease.  The staff 
nephrologist also further explained that, although polycystic 
kidney disease can result from hematuria, hypertension and 
anemia, morphological findings of kidney abnormality would 
have shown up in an IVP, which they did not in this specific 
case.  Lastly, the VA staff nephrologist stated that he felt 
this was not the early manifestation of the onset of the 
veteran's polycystic kidney disease.  Since this medical 
opinion that is clearly unfavorable to the appeal comes from 
a specialist in the particular condition at issue, kidney 
disorders, it deserves a substantial amount of probative 
weight.  See, e.g., Black v. Brown, 10 Vet. App. 279 (1997); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  And even 
though records show that Dr. Laney also is a kidney 
specialist-thereby entitling him to the very same 
consideration and deference, the VA medical opinion is 
considerably more probative, in spite of this, because it was 
predicated on an independent review of all of the relevant 
medical and other evidence and contained a discussion of 
the rationale for the opinion, whereas Dr. Laney's statements 
do not.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

In deciding whether the veteran's polycystic kidney disease 
had its onset in service, it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Obviously, this responsibility is more difficult 
when medical opinions 



diverge.  And at the same time, the Board is mindful that it 
cannot make its own independent medical determination and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans, 12 Vet. App at 31; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Here, though, there are, 
for the reasons stated.  And although the Board may not 
ignore the opinion of a treating physician such as Dr. Laney, 
the Board certainly is free to discount the probative value 
of that physician's statement, so long as the Board provides 
an adequate explanation of the reasons and bases for its 
determination.  See Sanden v. Derwinski, 2 Vet. App. 97, 100-
01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

The most persuasive medical evidence of record indicates the 
veteran did not experience early, prodromal manifestations of 
his polycystic kidney disease while on active duty in the 
military or within one year after service; his kidney disease 
also has not been otherwise causally related to his military 
service, either.  As a layman, he simply does not have the 
medical competence to give a probative opinion on this 
determinative issue.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Hasty v. 
Brown, 13 Vet. App. 230 (1999).  Thus, since the 
preponderance of the evidence is against his claim, the 
benefit-of-the-doubt rule does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

The claim for service connection for polycystic kidney 
disease is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

